DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been canceled. Claims 16-32 are new.
Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 states “The apparatus of claim 16”, an apparent typo for “The plant of claim 16”.  Appropriate correction is required.
Election/Restrictions
Applicant has canceled all claims from groups I and II however, the newly present claims still fall within these same groups as follows and will remain restricted as previously required. 
Claims 16-28, drawn to a plant for additive manufacturing
Claims 29-32, drawn to a method for additive manufacturing
Claims 29-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "and/or" in claim 16 is unclear as it makes it unclear what part of the list is required or acceptable to meet the claim limitation. The examiner is interpreting the claim as if the first recitation of and/or read –and— and the second recitation read –or--. 
The term "and/or" in claim 20 is unclear as it makes it unclear what part of the list is required or acceptable to meet the claim limitation. The examiner is interpreting the claim as if it read --comprises at least one heating element or cooling element --.
The term "and/or" in claim 21 is unclear as it makes it unclear what part of the list is required or acceptable to meet the claim limitation. The examiner is interpreting the claim as if it read -- the at least one heating element or cooling element comprises at least one heat exchanger or exchanger --. 
Claim 21 recites “The plant of claim 19… the at least one heating element and/or cooling element”. However the at least one heating element and/or cooling element only have antecedent basis in claim 20. The examiner is interpreting the claim as if it were dependent on claim 20 instead of claim 19. 
The term "and/or" in claim 22 is unclear as it makes it unclear what part of the list is required or acceptable to meet the claim limitation. The examiner is interpreting the claim as if it read “configured to temper, via the fluid the build material or at least one of the plurality of components with respect to a defined temperature profile”. 
The term "and/or" in claim 23 is unclear as it makes it unclear what part of the list is required or acceptable to meet the claim limitation. The examiner is interpreting the claim as if it read -- the temperature control unit tempers the build material or at least one of the plurality of components dependent upon at least a processing time or a processing step --.
The term "and or" in claim 24 is unclear as it makes it unclear what part of the list is required or acceptable to meet the claim limitation. The examiner is interpreting the claim as if it read –or-- instead of “and or”.  
Claim 24 recites “the temperature of the fluid”. However this term lacks antecedent basis in this claim, being originally stated in claim 19, which claim 24 and its parent claims are not dependent on. The examiner is interpreting the claim as if it read –a temperature of the fluid--. 
Claims 17-28 are rejected for being dependent upon rejected claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoppe (US 20180043621 A1)
	With respect to claim 16, Hoppe teaches a plant (Fig. 1, area around apparatus 10, P0060) for additively manufacturing three-dimensional objects, the plant comprising: at least one apparatus comprising a plurality of components (apparatus 10), wherein the at least one apparatus comprises a build apparatus (P0060-P0061), wherein: the build apparatus is configured for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material by one or more energy beams (P0061, laser radiation L, Fig. 1), and, at least one control unit (shielding gas control system 30, Fig. 2A-2C, P0071 ) configured to control a parameter of a fluid flowing alongside and/or through at least one of the plurality of components (P0069-P0080).
	With respect to claim 17, Hoppe further teaches wherein the plurality of components comprises a build chamber (process chamber 12, Fig. 1, P0061).
	With respect to claim 18, Hoppe further teaches wherein the at least one control unit comprises a temperature control unit (P0069, shielding gas control system, regulates the temperature of the shielding gas).
With respect to claim 19, Hoppe further teaches wherein the parameter of the fluid comprises a temperature of the fluid (P0069, shielding gas control system, regulates the temperature of the shielding gas).
( first and second heat exchanger coils 36, 38, Fig 1).
	With respect to claim 21, Hoppe further teaches wherein the at least one heating element and/or cooling element comprises at least one heat exchanger ( first and second heat exchanger coils 36, 38).
	With respect to claim 22, Hoppe further teaches wherein the at least one temperature control unit is configured to temper, via the fluid, the build material and/or at least one of the plurality of components with respect to a defined temperature profile (P0026, P0027).
With respect to claim 23, Hoppe further teaches wherein the temperature control unit tempers the build material andthe at least one of the plurality of components dependent on at least a a processing step (P0039-P0040, during upper region steps increase temperature).
	With respect to claim 24, Hoppe further teaches wherein the defined temperature profile is dependent on the temperature of the fluid and or a temperature of the at least one component (P0026, P0039-P0041).
With respect to claim 25, Hoppe further teaches, further comprising at least one pipe, wherein the fluid flows through the at least one pipe (line circuit 22, Fig. 1, P0063).
With respect to claim 26, Hoppe further teaches further comprising a flow device configured to control the flow of the fluid (pump 34, Fig. 1, P0064).
(shielding gas P0068-P0070, Abstract, P0012-P0017).
	With respect to claim 28, Hoppe further teaches further comprising a humidity control unit configured to control a humidity of the fluid (P0024, preheating unit also de humidifies, P0064, heat exchange coil 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741